--------------------------------------------------------------------------------

Exhibit 10.3.1


MGIC INVESTMENT CORPORATION
2002 Stock Incentive Plan


Section 1
General


1.1     Purpose. The MGIC Investment Corporation 2002 Stock Incentive Plan (the
"Plan") has been established by MGIC Investment Corporation (the "Company") to
secure for the Company and its Subsidiaries the benefits of the additional
incentive inherent in the ownership of the Company's Common Stock, $1.00 par
value (the "Stock"), by certain executive officers and other key employees of
the Company and its Subsidiaries and by Non-Employee Directors of the Company,
all of whom are important to the success and the growth of the business of the
Company, and to help the Company secure and retain the services of such persons.


1.2.     Participation. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Individuals, those persons who will be granted one or more Awards under
the Plan, and thereby become "Participants" in the Plan.


1.3.     Definitions. Capitalized terms in the Plan are defined as set forth in
the Plan (including the definition provisions of subsection 8.1 of the Plan).


Section 2
Options and SARs


2.1.     Definitions.


(a) The grant of an "Option" entitles the Participant to purchase shares of
Stock at an Exercise Price established by the Committee. Any Option granted
under the Plan may be either an incentive stock option (an "ISO") or a
non-qualified option (an "NQO"), as determined in the discretion of the
Committee. An "ISO" is an Option that is intended to satisfy the requirements
applicable to an "incentive stock option" described in Section 422(b) of the
Code. An "NQO" is an Option that is not intended to be such an "incentive stock
option."


(b) A stock appreciation right (an "SAR") entitles the Participant to receive,
in cash or Stock (as determined in accordance with subsection 4.7), value equal
to (or otherwise based on) the excess of: (a) the Fair Market Value of a
specified number of shares of Stock at the time of exercise; over (b) an
Exercise Price established by the Committee.


2.2.     Exercise Price. The "Exercise Price" of each Option and SAR granted
under the Plan shall be established by the Committee or shall be determined by a
method established by the Committee at the time the Option or SAR is granted,
except that the Exercise Price shall not be less than 100% of the Fair Market
Value of a share of Stock on the date of grant.


2.3.     Exercise. An Option and an SAR shall be exercisable in accordance with
such terms, conditions, restrictions and contingencies, including those
governing the period(s) during which such Awards may be exercised, as the
Committee shall determine, except that the term of an Option and an SAR may not
exceed ten years.


2.4.     Payment of Exercise Price. The payment of the Exercise Price of an
Option shall be subject to the following:


(a) Except as provided in the remainder of this subsection 2.4, the entire
Exercise Price for shares of Stock purchased upon the exercise of an Option
shall be paid at the time of such exercise.


(b) The Exercise Price shall be payable in cash or by tendering, through either
actual delivery of shares or through attestation, shares of Stock acceptable to
the Committee, and valued at Fair Market Value as of the day prior to the day of
exercise (or if the Committee determines, as of the day of exercise), or in any
combination of such shares and cash, as determined by the Committee.

 
 

--------------------------------------------------------------------------------

 

(c) The Committee may permit a Participant to elect to pay the Exercise Price
upon the exercise of an Option by irrevocably authorizing a third party to sell
shares of Stock (or a sufficient portion of the shares) acquired upon exercise
of the Option and remit to the Company a sufficient portion of the sale proceeds
to pay the entire Exercise Price and any tax withholding resulting from such
exercise. In the case of an exercise arrangement described in the preceding
sentence, payment of the Exercise Price may be made as soon as practicable after
the exercise.


2.4.     Repricing Prohibited Without Shareholder Approval. Without the approval
of the Company's shareholders, the Exercise Price of an Option that has been
granted shall not be reduced nor shall a new Option be granted with an Exercise
Price that is lower than an outstanding Option for which such new Option is
exchanged.


Section 3
Restricted Stock and Restricted Stock Unit Awards


3.1.     Definitions. A "Restricted Stock" Award is a grant of shares of Stock,
and a "Restricted Stock Unit" Award is the grant of a right to receive shares of
Stock in the future, with such shares of Stock or right to future delivery of
such shares of Stock subject to a risk of forfeiture or other restrictions that
will lapse upon the achievement of one or more goals relating to completion of
service by the Participant, or achievement of performance or other objectives,
as determined by the Committee.


3.2.     Restrictions on Awards. Each Restricted Stock Award and Restricted
Stock Unit Award shall be subject to such conditions, restrictions and
contingencies as the Committee shall determine, including the satisfaction of
conditions that must be satisfied prior to the grant of the Award, such as a
condition that to receive the Award, the Participant must purchase, and retain
for a specified period, shares of Stock. Stock that must be purchased as a
condition to the receipt of a Restricted Stock Award or a Restricted Stock Unit
Award is referred to as "Purchased Stock." Purchased Stock shall be deemed to be
issued or sold by the Company under the Plan.


Section 4
Operation and Administration


4.1.     Effective Date. Subject to the approval of the shareholders of the
Company at the Company's 2002 annual meeting of shareholders, the Plan shall be
effective as of the date of such meeting (the "Effective Date"). The Plan shall
be unlimited in duration and, in the event of Plan termination, shall remain in
effect as long as any Awards are outstanding. However, except for Awards granted
pursuant to commitments entered into prior to such ten-year anniversary, no
Awards may be granted after the ten-year anniversary of the Effective Date.


4.2.     Shares Subject to Plan. The shares of Stock for which Awards may be
granted under the Plan shall be subject to the following:


(a) The shares of Stock may be authorized but unissued shares or treasury
shares. As used herein, the term "issued" and similar terms include treasury
shares delivered under an Award.


(b) Subject to the following provisions of this subsection 4.2, the maximum
number of shares of Stock that may be delivered to Participants and their
beneficiaries under the Plan shall be equal to the sum of: (i) 7,100,000 shares
of Stock; and (ii) all Purchased Stock which is purchased for cash, or in
exchange for shares of Stock if, in either case, the purchase price per share of
such Purchased Stock is at least equal to 100% of the Fair Market Value of the
Stock on the date of the Award related to such Purchased Stock.


(c) Subject to subsections 4.2(d) and (e), the following additional limits are
imposed under the Plan.


(i) The maximum number of shares that may be covered by Awards granted to any
one employee shall be 2,000,000 shares. If an Option is in tandem with an SAR,
such that the exercise of the Option or SAR with respect to a share of Stock
cancels the tandem SAR or Option right, respectively, with respect to such
share, the tandem Option and SAR rights with respect to each share of Stock
shall be counted as covering but one share of Stock for purposes of applying the
limit of this clause (i). If an Award is terminated, cancelled or expires, or
the shares under an Award are forfeited, the number of shares subject to the
Award shall be counted for purposes of applying such limit.

 
 

--------------------------------------------------------------------------------

 

(ii) The maximum number of shares that may be issued under Options intended to
be ISOs shall be 7,100,000 shares. The maximum number of shares that may be
issued in conjunction with Awards granted pursuant to Section 3 (relating to
Restricted Stock and Restricted Stock Unit Awards) shall be 5,900,000 shares.


(d) To the extent any shares of Stock covered by an Award are not delivered to a
Participant or beneficiary because the Award is forfeited, canceled, or expires,
or if the shares are delivered but subsequently forfeited, or the shares of
Stock are not delivered because the Award is settled in cash or used to satisfy
the applicable tax withholding obligation, such shares shall not be deemed to
have been delivered for purposes of determining the maximum number of shares of
Stock available for delivery under subsections 4.2(b) and 4.2(c)(ii). If the
Exercise Price of any Option is satisfied by tendering shares of Stock to the
Company (by either actual tender or by attestation), only the number of shares
of Stock issued net of the shares of Stock tendered shall be deemed delivered
for purposes of determining the maximum number of shares of Stock available for
delivery under subsections 4.2(b) and 4.2(c)(ii).


(e) In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the Committee may adjust the
shares of Stock that may be issued under the Plan and may also adjust Awards to
preserve the benefits or potential benefits of the Awards. Action by the
Committee may include: (i) adjustment of the number and kind of shares which may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the Exercise Price of
outstanding Options and SARs; and (iv) any other adjustments that the Committee
determines to be equitable.


4.3.     General Restrictions. Delivery of shares of Stock or other amounts
under the Plan shall be subject to the following:


(a) Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Stock or make any other distribution of
benefits unless such delivery or distribution would comply with all applicable
laws (including, without limitation, the requirements of the Securities Act of
1933), and the applicable requirements of any stock exchange or similar entity.


(b) To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.


4.4.     Tax Withholding. Delivery of shares of Stock or other amounts under the
Plan is subject to withholding of all applicable taxes, and the Committee may
condition the delivery of any shares of Stock or other amounts under the Plan on
satisfaction of the applicable withholding obligations. The Committee, in its
discretion, and subject to such requirements as the Committee may impose prior
to the occurrence of such withholding, may permit such withholding obligations
to be satisfied through cash payment by the Participant, through the surrender
of shares of Stock which the Participant already owns (including through
attestation of ownership), or through the surrender of shares of Stock to which
the Participant is otherwise entitled under the Plan.  In addition, the
Committee may permit tax withholding in an amount in excess of the minimum
required withholding amount, including through attestation of ownership.


4.5.     Grant and Use of Awards. In the discretion of the Committee, a
Participant may be granted any Award permitted under the provisions of the Plan,
and more than one Award may be granted to a Participant. Awards may be granted
as alternatives to or replacement of Awards granted or outstanding under the
Plan, or any other plan or arrangement of the Company or a Subsidiary (including
a plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Subsidiary). Subject to the overall limitation on
the number of shares of Stock that may be delivered under the Plan, the
Committee may use available shares of Stock as the form of payment for
compensation, grants or rights earned or due under any other compensation plans
or arrangements of the Company or a Subsidiary, including the plans and
arrangements of the Company or a Subsidiary assumed in business combinations.

 
 

--------------------------------------------------------------------------------

 

4.6.     Dividends and Dividend Equivalents. An Award (including without
limitation an Option or SAR Award) may provide the Participant with the right to
receive dividend payments or dividend equivalent payments with respect to Stock
subject to the Award (both before and after the Stock subject to the Award is
earned, vested, or acquired), which payments may be either made currently or
credited to an account for the Participant, and may be settled in cash or Stock,
as determined by the Committee. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in shares of Stock, may be
subject to such conditions, restrictions and contingencies as the Committee
shall establish, including the reinvestment of such credited amounts in Stock
equivalents.


4.7.     Settlement of Awards. The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
shares of Stock, the granting of replacement Awards, or combination thereof as
the Committee shall determine. Satisfaction of any such obligations under an
Award, which is sometimes referred to as "settlement" of the Award, may be
subject to such conditions, restrictions and contingencies as the Committee
shall determine. The Committee may permit or require the deferral of any Award
settlement, subject to such rules and procedures as it may establish, which may
include provisions for the payment or crediting of interest or dividend
equivalents, and may include converting such credits into deferred Stock
equivalents. Each Subsidiary shall be liable for payment of cash due under the
Plan with respect to any Participant to the extent that such benefits are
attributable to the services rendered for that Subsidiary by the Participant.
Any disputes relating to liability of a Subsidiary for cash payments shall be
resolved by the Committee.


4.8.     Transferability. Except as otherwise provided by the Committee, Awards
under the Plan are not transferable except as designated by the Participant by
will or by the laws of descent and distribution.


4.9.     Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.


4.10.    Agreement With Company. An Award under the Plan shall be subject to
such terms and conditions, not inconsistent with the Plan, as the Committee
shall, in its sole discretion, prescribe. The terms and conditions of any Award
to any Participant shall be reflected in such form of written document as is
determined by the Committee. A copy of such document shall be provided, or
otherwise made available, to the Participant, and the Committee may, but need
not, require that the Participant sign a copy of such document. Such document is
referred to in the Plan as an "Award Agreement" regardless of whether any
Participant signature is required.


4.11.    Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Subsidiary shall be by resolution of its board of
directors, or by action of one or more members of the board (including a
committee of the board) who are duly authorized to act for the board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of such company.


4.12.    Gender and Number. Where the context permits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.


4.13.    Limitation of Implied Rights.


(a) Neither a Participant nor any other person shall, by reason of participation
in the Plan, acquire any right in or title to any assets, funds or property of
the Company or any Subsidiary whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or any Subsidiary,
in its sole discretion, may set aside in anticipation of a liability under the
Plan. A Participant shall have only a contractual right to the Stock or amounts,
if any, payable under the Plan, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Plan shall constitute a guarantee that
the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.
 
(b) The Plan does not constitute a contract of employment, in the case of a
Participant who is an employee, or an agreement to renominate a director as a
director, in the case of a Participant who is a Non-Employee Director, and
selection as a Participant will not give any participating employee or
Non-Employee Director the right to be retained in the employ, or remain a
director, of the Company or any Subsidiary, nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan. Except as otherwise provided in the Plan, no Award
under the Plan shall confer upon the holder thereof any rights as a shareholder
of the Company prior to the date on which the Participant fulfills all
conditions for receipt of such rights.
 
 
 

--------------------------------------------------------------------------------

 
 
4.14.    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.


Section 5
Change in Control


Subject to the provisions of subsection 4.2(e) (relating to the adjustment of
shares), and except as otherwise provided in the Plan or the Award Agreement
reflecting the applicable Award, upon the occurrence of a Change in Control:


(a) All outstanding Options (regardless of whether in tandem with SARs) shall
become fully exercisable.


(b) All outstanding SARs (regardless of whether in tandem with Options) shall
become fully exercisable.


(c) All Restricted Stock and Restricted Stock Units shall become fully vested.


Section 6
Committee


6.1.     Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the "Committee") in
accordance with this Section 6. The Committee shall be selected by the Board,
and shall consist of at least two members and shall be appointed from among the
members of the Board. Any member of the Committee may resign or be removed by
the Board and new members may be appointed by the Board. Additionally, the
Committee shall be constituted so as to satisfy at all times the outside
director requirement of Code Section 162(m) and the regulations thereunder.
Unless otherwise determined by the Board, the Committee shall be the Management
Development, Nominating and Governance Committee. If the Committee does not
exist, or for any other reason determined by the Board, the Board may take any
action under the Plan that would otherwise be the responsibility of the
Committee.


6.2.     Powers of Committee. The Committee's administration of the Plan shall
be subject to the following:
(a) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to select from among the Eligible Individuals those persons who
shall receive Awards, to determine the time or times of receipt, to determine
the types of Awards and the number of shares covered by the Awards, to establish
the terms, conditions, performance criteria, restrictions, and other provisions
of such Awards, and (subject to the restrictions imposed by Section 7) to cancel
or suspend Awards.


(b) To the extent that the Committee determines that the restrictions imposed by
the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Committee will have the authority
and discretion to modify those restrictions as the Committee determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside of the United States.


(c) The Committee will have the authority and discretion to interpret the Plan,
to establish, amend, and rescind any rules and regulations relating to the Plan,
to determine the terms and provisions of any Award Agreement made pursuant to
the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.


(d) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan, including an adjustment under subsection 4.2(e), is final and
binding on all persons. Except to the extent precluded by applicable law
governing discrimination in employment, decisions made by the Committee under
the Plan need not be uniform with respect to Participants notwithstanding that
Participants are similarly situated.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3.     Delegation by Committee. Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, the Committee may allocate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.


6.4.     Information to be Furnished to Committee. The Company and Subsidiaries
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee's or Participant's employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.


Section 7
Amendment and Termination


The Board or the Committee may, at any time, amend or terminate the Plan, except
that the Board may amend the Plan to prohibit or restrict the Committee's power
to amend or terminate the Plan after the time at which such amendment is adopted
by the Board, and any such amendment by the Board shall not be subject to change
by the Committee. Notwithstanding the foregoing sentence, (i) no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected beneficiary
of the former Participant), adversely affect the rights of any Participant or
beneficiary under any Award prior to the date such amendment is adopted; (ii) no
amendment may increase the limitations on the number of shares set forth in
subsections 4.2(b) and 4.2(c),or decrease the minimum Option or SAR Exercise
Price set forth in subsection 2.2, increase the maximum term of an Option or SAR
from the maximum term set forth in subsection 2.3 or amend section 2.4 unless
any such amendment is approved by the Company's shareholders. Adjustments
pursuant to subsection 4.2(e) shall not be subject to the foregoing limitations
of this Section 7.


Section 8
Defined Terms and Governing Law


8.1.     Defined Terms. In addition to the other definitions contained herein,
the following definitions shall apply:


(a) Award. The term "Award" shall mean any award or benefit granted under the
Plan, including, without limitation, the grant of Options, SARs, Restricted
Stock Awards and Restricted Stock Unit Awards.


(b) Board. The term "Board" shall mean the Board of Directors of the Company.


(c) Change in Control. The term "Change in Control" shall mean a change in
control of the Company, as defined in the Award Agreement.


(d) Code. The term "Code" shall mean the Internal Revenue Code of 1986, as
amended. A reference to any provision of the Code shall include reference to any
successor provision of the Code.


(e) Eligible Individual. The term "Eligible Individual" shall mean any executive
officer or other key employee of the Company or a Subsidiary and any
Non-Employee Director. An Award may be granted to an employee, in connection
with hiring, retention or otherwise, prior to the date the employee first
performs services for the Company or a Subsidiary, provided that such Award
shall not become vested prior to the date the employee first performs such
services.


(f) Fair Market Value. For purposes of determining the "Fair Market Value" of a
share of Stock as of any date, the following rules shall apply:
 
 
 

--------------------------------------------------------------------------------

 
 
(i) If the principal market for the Stock is a national securities exchange or
the Nasdaq stock market, then the "Fair Market Value" as of that date shall be
the last reported sale price of the Stock on that date on the principal exchange
or market on which the Stock is then listed or admitted to trading.


(ii) If the last sale price is not available or if the principal market for the
Stock is not a national securities exchange and the Stock is not quoted on the
Nasdaq stock market, then the "Fair Market Value" as of that date shall be the
average between the highest bid and lowest asked prices for the Stock on such
day as reported on the Nasdaq OTC Bulletin Board Service or by the National
Quotation Bureau, Incorporated or a comparable service.


(iii) If the day is not a business day, and as a result, paragraphs (i) and (ii)
next above are inapplicable, the "Fair Market Value" of the Stock shall be
determined as of the next earlier business day. If paragraphs (i) and (ii) next
above are otherwise inapplicable, then the "Fair Market Value" of the Stock
shall be determined in good faith by the Committee.


(g) Non-Employee Directors. The term "Non-Employee Director" means a member of
the Board who is not an employee of the Company, any Subsidiary or of any
person, directly or indirectly, controlling, controlled by or under common
control with the Company and is not a member of the Board representing a
particular holder of any class of securities of the Company.


(h) Subsidiary. The term "Subsidiary" and its plural means any company during
any period in which it is a "subsidiary corporation" (as that term is defined in
Code Section 424(f)) with respect to the Company.


The following terms are defined where indicated below:


Award Agreement
— Subsection  4.10
Committee
— Subsection  6.1
Exercise Price
— Subsection  2.2
ISO
— Subsection  2.1
NQO
— Subsection  2.1
Option
— Subsection  2.1
Participant
— Subsection  1.2
Purchased Stock
— Subsection  3.2
Stock
— Subsection  1.1
Restricted Stock
— Subsection  3.1
Restricted Stock Unit
— Subsection  3.1
SAR
— Subsection  2.1



8.2.     Governing Law. This Plan, and all Award Agreements, shall be construed
in accordance with and governed by the laws of the State of Wisconsin, without
reference to any conflict of law principles. Any legal action or proceeding with
respect to this Plan, any Award or any Award Agreement, or for recognition and
enforcement of any judgment in respect of this Plan, any Award or any Award
Agreement, may be brought and determined only in a state court sitting in the
County of Milwaukee, or the Federal District Court for the Eastern District of
Wisconsin sitting in the County of Milwaukee, in the State of Wisconsin.
 
 

--------------------------------------------------------------------------------

 